 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDThisnotice must remain posted for 60 consecutivedays from the dateof posting,and must not be altered,defaced, orcoveredby any other materialIf membershave anyquestion concerning this notice or compliance with its provi-sions, they may communicatedirectly withthe Board'sRegional Office, 1200 RialtoBuilding, 906Grand Avenue, Kansas City,Missouri,Telephone No 221-2732Local 676,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandArmstrongCork CompanyCase No 4-CD-129May 3, 1966DECISIONAND ORDEROn January 14, 1966, Trial Examiner John F Funke issued hisDecision in the above-entitled pro(eedmg, finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sionThereafter, Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief, the General Counsel filed separatebriefs and the Employer a combined brief, both in support of theTrial Examiner's Decision and in answer to Respondent's exceptionsand briefPursuant to Section 3 (b) of the Act, the National Labor RelationsBoard has delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Membeis Fanning andJenkins]The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and the entire recordin this case, and hereby adopts the findings, conclusions,' and recom-mendations of the Trial Examiner1The Trial Examiner's Conclusionof Law 2 does not specify the workand the labororganizations involved in the disputeSince we find it more appropriate in this case toinclude such specific language rather than the general language in theTrialExaminer'sDecision we hereby modify that Conclusionof Lawto read as follows"2 Respondent has induced and encouragedemployees of Armstrong to engage in astrike or refusal to work and has threatened,restrained and coerced Armstrong with anobject of forcing or requiring Armstrong to assignwithin the packing department thework of moving pallets loaded with warefrom the ends ofthe lehrsto the warehousetrailers,and of returning empty pallets and pallets loadedwith carton materials from thewarehouse trailers to the ends of the lehrsto employees who are represented by Respondent rather than toemployees representedby Local 257 Glass Bottle Blowers AssociationAFL-CIOalthough Armstrong was not failingto conform to an order or certification ofthe Board determining the bargaining representativesfor employeesperforming such workand by such conduct,Respondent has violated Section 8(b) (1) and(ii) (D) ofthe Act",Similarly,the ceaseand desist provisions in ourorder specify the work andthe labororganizations involved in this case158 NLRB No 62 LOCAL 676, INT'L BROTHERHOOD OF TEAMSTERS, ETC601ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, Local 676, International Brotherhood of Teamsters,Chauffeurs,Waiehousemen and Helpers of America, its officers,agents, and representatives, shall1Cease and desist fiom(a) Inducing of encouraging any individual employed by Arm-stiong Cork Company to engage in a strike or refusal to work(b)Threatening, coercing, or restraining Armstrong Cork Com-pany, in either case where an object thereof is to force or requireArmstrong to t9sign, within the packing department, the work ofmoving pallets loaded with ware from the ends of the lehrs to thewaiehouse trailers, and of returning empty pallets and palletsloaded with cirton materials from the warehouse trailers to the endsof the lehrs, to employees who are represented by Respondent ratherthan to employees represented by Local 257, Glass Bottle BlowersAssociation, AFL -CIO, where Armstrong is not failing to conformto an order or certification of the Board determining the bargainingrepresentative for employees performing such work2Take the following affirmative action which it is found willeffectuate the policies of the Act(a)Post in conspicuous places in Respondent's business offices,meeting halls, and all places where notices to its members are custom-arily posted, copies of the attached notice marked "Appendix " 2Copies of said notice, to be furnished by the Regional Director forRegion 4, shall, after being duly signed by an authorized representa-tive of the Respondent, be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutive days there-after, in the aforesaid placesReasonable steps shall be taken toinsure that said notices are not altered, defaced, or covered by anyother material(b)Furnish to the Regional Director for Region 4 sufficient signedcopies of said notice for posting by Armstrong Cork Company, if it iswilling, in all places where notices to its employees are customarilyposted(c)Notify the said Regional Director, in writing, within 10 daysof the date of this Order, what steps have been taken to complyherewitha in the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"a Decision and Order"the woi ds "a Decree ofthe United States Court of Appeals,Enforcing an Order 11 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL MEMBERS OF LOCAL 676, INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMER-ICA, AND TO ALL E1VIPLOYEES OF ARMSTRONG CORK COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you thatWE WILL NOT induce or encourage any individual employed byArmstrong Coik Company to engage in a strike or refusal to workwith an object of forcing or requiring Armstrong to assign, withinthe packing department, the work of moving pallets loaded withware from the ends of the lehrs to the warehouse trailers, and ofreturning empty pallets and pallets loaded with carton materialsfrom the warehouse trailers to the ends of the ]ehrs, to employ-ees who are represented by Local 676, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers of America,rather than to employees represented by Local 257, Glass BottleBlowers Association, AFL-CIO, where Armstrong is not failingto conform to an order or certification of the Board determin-ing the bargaining representative for employees performing suchworkWE WILL NOT threaten, coerce, or restrain Armstrong CorkCompany with an object of forcing orrequiringArmstrong toassign,within the packing department, the work of moving palletsloaded with ware from the ends of the lehrs to the warehousetrailers, and of returning empty pallets and pallets loaded withcarton materials from the warehouse trailers to the ends of thelehrs, to employees who are members of Local 676, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & HelpersofAmerica, rather than to employees who are representedby Local 257, Glass Bottle Blowers Association, AFL-CIO, whereArmstrong is not failing to conform to an order or certificationof the Board determing the bargaining representative for employ-ees performing such workLOCAL 676, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN &HELPERS OF AMERICA,Labor Organwataon.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 consecutive days from thedate of posting,and mustnot be altered, defaced, of covered by anyother material LOCAL 676, INT'L BROTHERHOOD OF TEAMSTERS, ETC.603If employees have any question concerning this notice or compliancewith its provisions, they may communicate directly with the Board'sRegional Office, 1700 Bankers Securities Building, Walnut and Juni-per Streets,Philadelphia, Pennsylvania, Telephone No. 597-7601.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEUpona charge filed February2, 1965,by Armstrong Cork Company,hereincalled Armstrong,againstLocal676, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen&Helpers of America, hereincalled Local 676 or the Re-spondent,theGeneralCounselissued a complaint alleging that Respondentviolated Section 8(b)(4)(i)and (ii) (D) of the Act.The complaint was amendedat the hearing to strike paragraph 8 thereof alleging that Respondent engaged in awork stoppage because Armstrong refused to assign work to employees who weremembers of the Respondent or represented by Respondent.The answer of Respond-ent admitted,in substance,the allegations of the complaint but denied that itsconduct constituted a violationof the Actas a matter of law.Itwas stipulated at the hearing that the record in Case No. 4-CD-129 be madea part of the record herein.Thisproceeding,withall parties represented,was before Trial Examiner John F.Funke,inPhiladelphia,Pennsylvania,on December 6, 1965,and briefs werereceived from the General Counsel, the Respondent,and Armstrong on January 11,1966.Upon the entire record herein I make the following findings and conclusions:1.THE BUSINESS OF THE COMPANYArmstrong is a Pennsylvania corporation engaged in the manufacture of glasscontainers at a plant at Millville, New Jersey. It sells and distributes finished prod-ucts from its Millville plant valued in excess of $50,000 annually to customers locatedoutside the State of New Jersey. It is engaged in commerce within the meaningof the Act.II.LABOR ORGANIZATIONS INVOLVEDLocal 676and Local 257,Glass Bottle Blowers Association,AFL-CIO,hereinLocal 257,are labor organizations within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESA. The factsThe work in dispute involves the transportation by forklift trucks of pallets loadedwith cartons of glassware from cooling ovens to warehouse trailers and returningthem,unloaded,to the loading point near the oven.The history of the dispute isset forth in the Board'shearing and determination of dispute inLocal 676,Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica(Armstrong Cork Company),154 NLRB 1835,and no further analysisisneeded here.The dispute focuses on and these proceedings were instituted as aresult of a letter dated January 29,1965,from John P. Greeley,president of Local676, to Armstrong.The letter reads:Mr. Roger F. ScottPlant ManagerArmstrong Cork CompanyMillville,New JerseyDear Mr.Scott:This will acknowledge receipt of your advice that effectiveMonday, February 15, 1965, you intend to transfer the work now being donein the Packing Department by members of Teamsters Local Union No. 676 tomembers of the Glass Bottle Blowers Association,Local 257, in accordance withParagraph 3 of a certain award of Arbitrator Richard O'Neill, dated January 13,1965.As you know,thiswork was assigned to members of this Local Union :bythe company in view of the fact that we are the certified collective bargaining 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of all employees in the Carton Storage Warehouse and ShippingDepartments, and that persons employed within our collective bargainingunit had the requisite skills to efficiently perform the duties assignedThereatter, an arbitration was held in which we neither participated norobserved, and to which we were not a partyWe notified the company inadvance of this arbitration that we would not consider ourselves bound by anyaward issued by the arbitratorAs you know, your company has a contract with this Lo-.al Union underwhich the work was assigned to employees within its collective bargaining unitThe Employer would breach this Agreement by honoring the award of thearbitratorSuch a breach would relieve this Local Union of any further obligations render the contract and we would therefore regard ourselves free to, andwould instruct our members upon any of them being deprived of work whichthey presently do, to go on strike to compel the company to let them continueto perform the work assigned them by the companyVerytruly yours,TEAMSTERSLOCAL UNION No 676,(S) John P Greeley,PresidentJPG/dabItwas a result of the receipt of this letter that the charge herein was filed, that ahearing was held before Hearing Officer Leo F Hannon and the decisionsuprawas issuedThe answer of the Respondent in this proceeding, paragraphs 9 and 10,iuses the only issue in this proceedingThese paragraphs read9 It is admitted that Local 676 has endeavored to persuade the employer toassign certain work in dispute which the employer had voluntarily assigned toemployees within its bargaining unit on the basis that they were entitled tosuch work by contract and that they were best qualified to perform the wore,efficiently and economically to continue such assignment despite an arbitrationaward to the contrary resulting from an arbitration proceeding in which Local676 did not participate and which award was not binding upon itIn all other respects the allegations of this Paragraph are denied10Local 676 has declined to conform to the certification of the Boarddetermining the bargaining representative for employees performing the workin dispute in order to obtain judicial review of the said Board certification, itbeing the opinion of Local 676 that the certification of the Board is contrary tothe facts and contrary to the lawThe issues of this case have been largely limited by the pleadings to judicialreview of the Board's Decision and Determination to which reference has been madeThe only issue presented to me is whether the letter from Local 676 to Armstronginduced and encouraged employees to engage in a strike or refusal to work andthreatened, restrained, and coerced Armstrong with the meaning of Section 8(b)(4) (i) and (u) (D) of the Act 1 I find that it did 2 I also find that an object ofsuch inducement and encouragement of employees of Armstrong and of the threatening, restraining, and coercion of Armstrong had as an object the forcing or requiringof Armstrong to assign particular work (the transportation of the pallets) to employ-ees in a particular labor organization (Local 676) rather than to employees in anotherlabor organization (Local 257)IVTHE REMEDYHaving found that Respondent has engaged in certain unfair labor practices Ishall recommend that it cease and desist therefrom and take affirmative actiondesigned to effectuate the policies of the ActUpon the basis of the foregoing findings and upon the entire record in this case,I make the followingCONCLUSIONS OF LAW1Respondent is a labor organization within the meaning of the Act and Arm-strong is an employer engaged in commerce within the meaning of the Act2Respondent has induced and encouraged employees of Armstrong to engage ina strike or refusal to work with the object of forcing or requiring Armstrong to1 In view of the amendment to the complaintthe work stoppagereferred to in the Board sDecision is not made on the ground for any finding herein9 The answer admits that thisletterwas posted on Armstrong s bulletin boardThefinding of inducement and encouragement of employees is based onthisadmission BOSQUI-UNIFORM PRINTING AND SUPPLY COMPANY605assign particular work to employees in a particular labor organization rather thanto employees in another labor organization and has threatened, restrained, andcoerced Armstrong with the object of forcing or requiring Armstrong to assignparticular work to employees in a particular labor organization rather than to employ-ees in another labor organization and has thereby violated Section 8(b)(4)(i) and(ii) (D) of the Act.3.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]Bosqui-Uniform Printing and Supply Company, Division ofCourier-Citizen CompanyandMarilynMary StreetSan Francisco Typographical Union No.21andMarilyn MaryStreet.CasesNos.220-CA-3485 and 2O-CB-13f6.May 3, 1966DECISION AND ORDEROn December 30, 196.1, Trial Examiner James F. Foley issued hisDecision in the above-entitled proceeding, finding that the RespondentUnion had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.'Thereafter, Respondent Union filed exceptions tothe Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affiraned.The Board has considered the TrialExaminer's Decision, and the entire record in this case, including theexceptions and brief, and finds merit in Respondent Union's excep-tions.Accordingly, the Board adopts the findings, conclusions, andrecommendations of the Trial Examiner, only to the extent consistentherewith.We have reviewed all the evidence introduced in support of thealleged violation of Section 8(b) (2), and, upon our appraisal thereof,conclude that no violation has been made out.On December 1, 1964, Bosqui-Uniforin, the Respondent Company,discharged its employee,MarilynMary Street.The RespondentUnion is charged with having unlawfully caused her discharge.'During the course of the hearing,Respondent Company entered into a settlementagreement with the Regional Director for Region 20 whereby it agreed to be liable whollyor severally with the Union for any backpay found to be due the ChargingParty, Street.158NLRB No. 63.